Title: Novembr. [1763]
From: Washington, George
To: 




4. Finished sowing Wheat at Doeg Run—viz. 33 Bushls. in the large Cut 24 in the next adjoining 4½ by the Gate & 3 in the other Tobo. Ground. In all 64½ Bushels.
 


5. Finished Sowing Wheat at C[ree]k Qr. in all 32½ Bushls.
Finished sowing Do. at River Qr. in all 47½ Bushels.
 


7. Put up 10 Hogs to fatten at River Quarter.
 



8. Put up 15 to fatten at Mudy. Hole.
 


9. Put up 24 to fatten at Doeg Run.
Got done Sowing Wheat at the Mill & home House viz. 32 at the first and 4½ at the last.
 


15. Put up 10 Hogs at Doeg Run from the Mill.
 


18. Killed 5 Hogs from Creek Quartr. nett wt.—590 lbs.
